BETTS, District Judge.
The goods in this case were shipped from China to the United States. The value of the siks in the country of their production, with the expenses of charges, commissions, &c., which accrued prior to their being put on shipboard at the place of exportation, constituted the dutiable basis. The cost of posterior conveyance or transshipment does not enter into the dutiable value of the goods; and it makes no difference if they were subjected to portage across the Isthmus of Suez. The voyage and transportation were continuous, from the port of shipment to the port of destination, and the expense incurred in conveying the cargo to England, is no more a dutiable charge, than is freight from London to the United States. We consider the case to be embraced within the decision in Grinnell v. Lawrence [supra]. Judgment for the plaintiff, the amount to be adjusted at the custom-house.